Citation Nr: 9931349	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  95-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from October 28, 1992 to 
December 10, 1992.  This appeal arises from a September 1993 
rating action in which the RO denied service connection for a 
nervous condition.


FINDING OF FACT

The veteran's current psychiatric disorder is not shown to 
have developed during service or to be otherwise related to 
service.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by service.  38 U.S.C.A. §§  1110, 1131, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303(d), 
3.655(b) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the veteran's service medical records reveals 
that on entrance physical examination, there were no findings 
or diagnosis of an acquired psychiatric disorder.  Service 
department records reveal that during training in which gas 
masks were employed, the veteran panicked and took off his 
protective mask.  Afterwards, he refused to wear the mask 
again.  He was described as being nervous, shaky, and out of 
control.  The veteran was referred for a mental health 
evaluation.  The diagnostic impression was adjustment 
disorder with mixed emotional features.  It was noted that 
the veteran's potential to successfully complete military 
service was poor.  The veteran was discharged from service.

VA psychological testing in December 1994 resulted in a 
diagnosis of mild dementia secondary to developmental 
dysfunction with multiple learning disabilities.

The veteran was afforded a VA psychiatric examination in 
January 1995.  The examiner noted that the claims folder was 
not available for review prior to the examination.  The 
veteran provided a history which included the incident with 
the gas mask in service.  The diagnoses included generalized 
anxiety disorder.  The examiner further commented that his 
overall impression was that the veteran has had anxiety 
attacks since his military service.  He noted that the 
absence of the claims folder made his assessment more 
difficult. 

In November 1996, the RO scheduled a subsequent VA 
psychiatric examination for the veteran.  A computer-
generated document indicates that the veteran failed to 
report for the examination which was set for a date in 
December 1996.  

The RO thereafter issued a Supplemental Statement of the Case 
(SSOC) to the veteran.  The SSOC explained the consequences 
of the veteran's failure to report to the December 1996 
examination, and that the claim for service connection for an 
acquired psychiatric disorder continued to be denied. 

II.  Analysis

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no duty to 
assist him further in the development of his claim because 
such development would be futile.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinksi, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board of Veterans' Appeals (Board) finds 
that his claim is well-grounded.

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that evidentiary assertions on or accompanying a claim 
for VA benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  Espiritu v. Derwinski, 2 
Vet.App. 492; Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
King v. Brown, 5 Vet. App. 19  (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  This claim is well grounded.  The veteran was 
diagnosed on VA examination in January 1995 as having a 
generalized anxiety disorder.  He is competent to state that 
he had psychiatric symptoms in service and the service 
medical records show he was diagnosed as having an adjustment 
disorder in service.  Lastly, a VA physician, without benefit 
of review of the claims folder, related the anxiety disorder 
to service.  Thereafter, the RO ordered a further VA 
examination with a review of the claims folder to address the 
merits of the case.  The veteran failed to report for the 
examination and failed to further respond to the supplemental 
statement of the case which advised of the consequences of 
this action.

Where entitlement to a benefit cannot be established or 
confirmed without a current VA examination, and a claimant, 
without good cause, fails to report for such examination, 
action shall be taken in accordance with 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655(b).

In this case, the reported failure of the veteran to present 
himself for the VA examination in December 1996 was followed 
by an SSOC explaining the matter and its significance.  The 
cover letter to the SSOC provided the veteran 60 days to 
submit any further comment he had.  The veteran did not 
respond to the SSOC and never advised that he was not 
properly notified of the December 1996 VA examination.

The Board proceeds with a review based on the evidence of 
record.  38 C.F.R. § 3.655(b).  Without further examination 
and medical review of the claims folder, a satisfactory 
medical determination has not been made that the current 
generalized anxiety disorder developed during service, or is 
otherwise related to service.  The claim is denied on the 
merits.


ORDER

Service-connection for an acquired psychiatric disorder is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

